Citation Nr: 1731969	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  10-43 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for hypertension, due to herbicide, and/or secondary to service connected diabetes mellitus and/or posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse


ATTORNEY FOR THE BOARD

J. R. Higgins, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1953 to April 1956, April 1957 to December 1965, May 1966 to May 1969, and May 1969 to October 1974.  

This matter is before the Board of Veterans' Appeal (Board) on appeal from an April 2008 rating decision issued by the Department of Veteran Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

In May 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript is associated with the record. 

This matter was previously remanded by the Board in November 2016.

This appeal was processed using the Virtual VA/VBMS paperless claim processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a) (2) (West 2014).


FINDING OF FACT

Hypertension is not shown to be due to herbicide exposure, manifested more than one year after separation, is not shown to be casually or etiological related to an in-service event, injury or disease, or to have been caused or aggravated by another service-connected disability. 



CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The duty to assist in the development and the adjudication of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517 (1996); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If an appellant wishes help, she cannot passively wait for it in circumstances where she may or should have evidence that is essential in obtaining the putative evidence.  See, Id.   Furthermore, a claimant has a responsibility to present and support a claim for benefits under laws administered by the VA.  38 U.S.C.A. § 5107(a).  In this case, the matter was remanded in November 2016 for any outstanding medical records and a VA examination to determine the nature and etiology of the Veteran's claimed condition.  To this end, the Veteran was provided with VA Form 21-4142, Authorization and Consent to Release Information, and scheduled for a VA examination.  The Veteran failed to return the required forms, so that any outstanding private medical records could be retrieved.  Additionally, the Veteran did not report for his scheduled VA examination without good cause and declined attempts at rescheduling the examination.  Moreover, the VA substantially complied with the best of its ability, but the Veteran failed to cooperate, as such the claim has been returned to the board for appellate consideration and to be decided based on the evidence of record.  38 C.F.R. § 3.655(b); see Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

II. Merits of the Claim

Generally, to establish a direct service connection claim a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. "Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  As with all claims for service-connection, in the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  The evidence must show: (1) that a current disability exists; and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated (permanently worsened in severity beyond its natural progress) by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 448-49   (1995).

In addition, for Veterans who have served 90 days or more of active service after December 31, 1946, there is a presumption for certain chronic diseases, to include hypertension, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is a required combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  If there is not sufficient evidence that the currently diagnosed chronic disease was chronic in service or within presumptive period, a veteran may still be entitled to presumptive service connection if continuity of symptomatology is demonstrated.  38 C.F.R. § 3.303 (b); See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309 (a)).

In applying these standards to the Veteran's claim, the Board finds competent evidence of a current disability.  The Board notes that the record is replete with  diagnoses of hypertension, including VA examinations, VA treatment and private treatment records which indicate ongoing treatment for hypertension during the rating period on appeal.  Accordingly, the Board finds that the first element of service connection has been met.

Further, the Board finds that the Veteran was exposed to herbicide agents during military service in Vietnam.  In claims for service connection due to Agent Orange exposure, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975 shall be presumed to have been exposed during such service to certain herbicide agents, including Agent Orange, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116 (a) (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  Here, the Veteran's service personnel records confirm his presence in Vietnam during service between December 1966 and December 1967.  Also, the Veteran's Department of Defense Form 214 (DD214) notes the Veteran's receipt of the Vietnam Campaign Medal.  Thus, the Board finds that the Veteran was exposed to herbicide agents, including Agent Orange, during military service.  Accordingly, the second element of service connection has been met.

Such a finding triggers an analysis into the application of presumptive service connection in this case.  To that end, if a veteran was exposed to Agent Orange during service, certain diseases are presumed to have been incurred in-service if they manifest to a compensable degree within specified periods, and even if there is no record of such disease during service.  38 U.S.C.A. § 1116 (a) (2) (West 2014); 38 C.F.R. §§3.307 (a) (6), 3.309(e) (2016).  However, hypertension is not among the diseases presumptively linked to herbicide exposure.  See September 2014 VA Examination.  

Nevertheless, hypertension does qualify as a chronic disease for which presumptive service connection may be available per the provisions of 38 C.F.R. § 3.307(a) (3), 3.309(a) (2016).  However, the evidence of record does not support a finding that the onset of the Veteran's hypertension was within one year of his separation from service.  Instead, during the May 2013 videoconference hearing, the Veteran testified that he was diagnosed with hypertension in 1984.  While private treatment records available do not indicate treatment for his condition until May 2002, even taking into consideration the Veteran's statement as to onset, that is still 10 years after service discharge.  Thus, in the absence of evidence indicating that the Veteran's onset of hypertension was within one year of his separation from service, presumptive service connection is not available for this claim.  

Additionally, there is no indication that the Veteran's hypertension is related to service.  VA examination reports dated in February 2014, September 2014, November 2015, and July 2015 all reflect that hypertension was not related to service.  The rationales included that there was no connection between herbicide agent exposure and hypertension and the fact that the Veteran did not have hypertension in service. 

As to the issue of whether the Veteran's hypertension is related to service, the Board finds that the VA examination reports are the most probative evidence of record as they were definitive, based upon a complete review of the Veteran's entire claims file, in consideration of the Veteran's reported history, contemporaneous physical evaluation of the Veteran, and pursuant to the Board's remand instructions.  Furthermore, the examiners provided a complete and thorough rationale in support of their opinions.  The examiners based his opinion on review and evaluation of the record; and he provided rationale for their findings.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The Veteran has also proffered that his hypertension could be secondary to his service-connected diabetes mellitus and/or PTSD.  The Veteran is service-connected for both diabetes mellitus and PTSD. 

First, the Board will consider whether the Veteran's hypertension is related to his service-connected diabetes mellitus.  The Veteran was provided with two VA examinations to determine the link between his hypertension and diabetes.  The February 2014 examination report found that Veteran's hypertension was less likely than not (less than 50 percent probability) caused or aggravated by his service-connected diabetes mellitus.  The examiner provided that Veteran's diagnosis of hypertension predates his diabetes mellitus by several years.  Additionally, the examiner noted that the Veteran's hypertension has not been exacerbated by diabetes as the Veteran does not have diabetic nephropathy, which is a marker for exacerbation for hypertension due to diabetes.  He determined that there was no evidence that diabetes mellitus has any effect on hypertension.

The September 2014 examiner also found that the Veteran's hypertension was not caused or aggravated by his service connected diabetes.  The examiner noted that diabetes mellitus does not aggravate hypertension but that he needed closer management with the coexisting conditions to minimize possible complications of hypertension if it was well-controlled in an individual with both diabetes and hypertension.    

Another opinion was obtained in July 2015 as to whether the Veteran's service-connected diabetes caused or aggravated his hypertension.  The medical examiner agreed with both the February and September 2014 examiners that it was less likely than not (less than 50 percent probability) that Veteran's hypertension was caused or aggravated by his service-connected diabetes mellitus.  The examiner opined that although the Veteran submitted literature showing a strong association of type II diabetes and hypertension, diabetes does not cause hypertension.  The examiner acknowledged that the two conditions shared common risk factors, and that the Veteran did not have evidence of chronic kidney disease from his diabetes to cause or aggravate his hypertension.  

The Veteran contends that his hypertension was caused or aggravated by his service-connected PTSD.  However, there is no evidence of record to indicate that the Veteran's service-connected PTSD caused or aggravated his hypertension.    

When assessing the probative value of a medical opinion, the access to the claims file and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean, 13 Vet. App. at 448-9.  Claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for medical opinions.  A medical opinion that contains only data and conclusions has reduced probative weight.  Further, a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez, 22 Vet. App. at 304.  

In this case, as to the issue of whether the Veteran's hypertension is secondary to his service-connected disabilities, the Board finds that the VA examination reports are the most probative evidence of record as they were definitive, based upon a complete review of the Veteran's entire claims file, in consideration of the Veteran's reported history, contemporaneous physical evaluation of the Veteran in some instances, and pursuant to the Board's remand instructions.  Furthermore, the examiners provided complete and thorough rationale in support of their opinions.  The examiners based their opinion on review and evaluation of the record; and they provided rationale for their findings.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The Board has considered the Veteran's contention that his hypertension is due to service, to include herbicide exposure, and/or caused/aggravated by his service-connected diabetes mellitus and/or PTSD.  In this regard, the Veteran is competent to report the symptoms that he experienced and his history of treatment.  See Charles v. Principi, 16 Vet. App. 370, 374- 75 (2002).  However, the Veteran, as a lay person, has not been shown to be capable of making medical conclusions, especially as to a complex medical opinion regarding the etiology of hypertension.  Given the Veteran's lack of demonstrated medical expertise, the Board finds that the opinions of the VA examiners, medical professionals, to be the most probative evidence of record as to the current nature and etiology of the Veteran's hypertension, due to service, to include as due to herbicide exposure, and due to the relationship between the Veteran's hypertension and his service-connected diabetes mellitus and/or PTSD. 

These opinions ultimately outweigh the Veteran's lay contentions.  See Jandreau, 492 F.3d at 1372. (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that the Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise).  

As noted above, the Board previously remanded this claim to afford the Veteran another examination.  However, he refused to attend or reschedule the examination which may have provided evidence favorable to his appeal. 

Although the Veteran has established a current disability and an in-service event/injury, however the preponderance of the evidence weighs against a finding that the Veteran's hypertension is due to service, to include as due to herbicide exposure, was caused or aggravated by other service-connected disabilities, or manifested within an applicable presumptive period.  Thus the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. §5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1364   (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102.  For these reasons, service connection on a secondary, direct, and presumptive basis for a hypertension will therefore be denied.



ORDER

Entitlement to service connection for hypertension, as due to herbicide, and/or secondary to service connected diabetes mellitus and/or PTSD is denied.



____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


